Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 1 of 12 PageID: 318




        EXHIBIT 19
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 2 of 12 PageID: 319
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913


                                                                    I. FACTUAL AND PROCEDURAL BACKGROUND 1
                  2016 WL 7130913
                                                                    This dispute stems from an allegedly fraudulent scheme
    Only the Westlaw citation is currently available.
                                                                    by Defendants to “advertise false original prices and false
              NOT FOR PUBLICATION
                                                                    discounts for wines sold on the WTSO.com website in order
     United States District Court, D. New Jersey,
                                                                    to induce consumers to purchase certain wines.” Compl.
                  Camden Vicinage.
                                                                    ¶ 2. Plaintiffs claim that “Defendants misrepresented the
      Kyle CANNON, Lewis Lyons, and Dianne                          existence, nature and amount of price discounts to consumers
        Lyons, individually and on behalf of                        on the WTSO.com website by purporting to offer specific
                                                                    percentage discounts from expressly referenced but false
       all others similarly situated, Plaintiffs,
                                                                    former original prices for the wine products at issue.” Compl.
                           v.
                                                                    ¶ 3.
    ASHBURN CORPORATION, et al., Defendants.

               Civil No. 16-1452 (RMB/AMD)                          Defendants operate WTSO.com, a “wine flash-site” that sells
                              |                                     bottles of wine on the internet, which are often advertised at
                     Signed 12/07/2016                              steep discounts. Compl. ¶¶ 22-23. Plaintiffs are individuals
                                                                    who have purchased wine from Defendants via WTSO.com.
Attorneys and Law Firms                                             Compl. ¶¶ 16-18, 40-42.

James E. Cecchi, Esq., Lindsey H. Taylor, Esq., Carella Byrne       On WTSO.com, each bottle of wine offered for sale is
Cecchi Olstein Brody & Agnello, P.C., 5 Becker Farm Road,           accompanied by an “Original Price”, a “Best Web Price
Roseland, NJ 07021, Attorneys for Plaintiffs Kyle Cannon,           (with Shipping)”, and “Our Price (Delivered),” as well as
Lewis Lyons, and Dianne Lyons, individually and on behalf           the percentage discount at which the wine is purportedly
of all others similarly situated.                                   being offered. Compl. ¶ 23. At times, however, the “Best
                                                                    Web Price (with Shipping)” is listed as “$N/A” because
James M. McClammer, Esq., Nicole R. Moshang, Esq.,
                                                                    the wine in question is not available elsewhere. Compl. ¶
Suzanne Ilene Schiller, Esq., Manko Gold Katcher & Fox
                                                                    25(b). Accordingly, in Plaintiffs' view, the original prices
LLP, 401 City Avenue, Suite 901, Bala Cynwyd, PA 19004,
                                                                    listed and the purported percentage discounts for these wines
Attorneys for Defendants Ashburn Corporation and Wines
                                                                    are false or fabricated, as “there is, in reality, no ‘Original
'Til Sold Out (WTSO.com).
                                                                    Price’ because there can be, a fortiori, no discount from
                                                                    a non-existent original price.” Compl. ¶¶ 29-33. Plaintiffs
                                                                    provide thirty examples of wines offered pursuant to this
                          OPINION                                   alleged fraudulent scheme. Compl. ¶ 28, 33. According to
                                                                    the Complaint, Plaintiffs have personally purchased many, but
BUMB, UNITED STATES DISTRICT JUDGE:
                                                                    not all, of these wines. Compl. ¶¶ 40-42.
 *1 THIS MATTER having come before the Court upon
the Motion to Dismiss or, in the alternative, to Strike by          For example, Plaintiffs describe a 2013 Castlebank Vineyards
Defendants Ashburn Corporation d/b/a Wines 'Til Sold Out            Vivian's Vineyard Dry Creek Valley Cabernet Sauvignon
and WTSO.com (together, the “Defendants”) [Docket No.               offered for sale by Defendants. The original price for this
14]. Defendants seek the dismissal of the Complaint [Docket         bottle was listed $35 and the bottle was offered at the price of
No. 1] filed by Plaintiffs Kyle Cannon, Lewis Lyons, and            $13.99, a purported 60% discount. Plaintiffs allege, however,
Dianne Lyons, on behalf of themselves and all others similarly      that this wine is only offered on WTSO.com and, therefore,
situated (collectively, the “Plaintiffs”), for failure to state a   has no original price aside from the $13.99 price. Compl. ¶ 26.
claim under Federal Rules of Civil Procedure 12(b)(6) and
9(b). Alternatively, Defendants request that the Court strike        *2 “On other occasions, and as part of a separate but
Plaintiffs' class allegations. For the reasons set forth below,     equally deceptive and misleading scheme, research, including
the Defendants' Motion will be granted, in part, and denied,        inquiry of the winemaker and/or the winery, or pricing
in part.                                                            history, demonstrates that the true and real ‘Original Price’
                                                                    is significantly lower than the ‘Original Price’ advertised and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 3 of 12 PageID: 320
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

cited by Defendants.” Compl. ¶ 35. For these wines, the
actual retail prices are lower than the value advertised by
Defendants. For example, Defendants offer for sale a 2007                        First, the court must take note of
Clarendon Hills Astralis Syrah, valued at $350, for the price                    the elements a plaintiff must plead to
of $119.99, a purported 66% discount. Plaintiffs, however,                       state a claim. Second, the court should
allege that, according to two reputable wine magazines, the                      identify allegations that, because they
Astralis wine is valued at $225 per bottle, not $350 as                          are no more than conclusions, are
stated by Defendants. Compl. ¶ 36. Additionally, Defendants                      not entitled to the assumption of
offered a bottle of Mer Soleil Santa Barbara County Reserve                      truth. Third, when there are well-
Chardonnay 2012 by Caymus Vineyards, purportedly valued                          pleaded factual allegations, a court
at $44.99, for the price of $27.99. However, according to                        should assume their veracity and then
Plaintiffs, the original price of this bottle is $32, not $44.99.                determine whether they plausibly give
Compl. ¶ 36.                                                                     rise to an entitlement for relief.

Based upon these allegations of fabricated or inflated original
prices and discounts, Plaintiffs filed the instant putative class
                                                                    Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal
action suit on behalf of themselves and others who have
                                                                    citations, quotations, and modifications omitted) (quoting
purchased wines from the Defendants that were offered with
                                                                    Iqbal, 556 U.S. at 675, 679).
fabricated or inflated original prices. Plaintiffs claim that
they would not have purchased the wines in question in the
                                                                    Rule 12(b)(6) requires the district court to “accept as true
absence of Defendants' alleged misrepresentations regarding
                                                                    all well-pled factual allegations as well as all reasonable
the original prices of the wines and the purported discounts.
                                                                    inferences that can be drawn from them, and construe those
The Complaint sets forth the following counts: (I) violation
                                                                    allegations in the light most favorable to the plaintiff.”
of New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1, et seq.
                                                                    Bistrian, 696 F.3d at 358 n. 1. Only the allegations in the
(“NJCFA”); (II) unjust enrichment; (III) fraud; (IV) breach
                                                                    complaint and “matters of public record, orders, exhibits
of contract; (V) violation of New Jersey Truth-in-Consumer
                                                                    attached to the complaint and items appearing in the record
Contract, Warranty and Notice Act, N.J.S.A. 56:12-14, et seq.
                                                                    of the case” are taken into consideration. Oshiver v. Levin,
(“TCCWNA”).
                                                                    Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir.
                                                                    1994) (citing Chester Cty. Intermediate Unit v. Pennsylvania
II. MOTION TO DISMISS STANDARD                                      Blue Shield, 896 F.2d 808, 812 (3d Cir. 1990)). A court may
To withstand a motion to dismiss under Federal Rule                 also “consider an undisputedly authentic document that a
of Civil Procedure 12(b)(6), “a complaint must contain              defendant attaches as an exhibit to a motion to dismiss if the
sufficient factual matter, accepted as true, to ‘state a claim      plaintiff's claims are based on the document.” Pension Ben.
to relief that is plausible on its face.’ ” Ashcroft v. Iqbal,      Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.            (3d Cir. 1993).
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that          *3 Finally, “[i]t is axiomatic that the complaint may not be
allows the court to draw the reasonable inference that              amended by the briefs in opposition to a motion to dismiss.”
the defendant is liable for the misconduct alleged.” Id. at         Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d
663. “[A]n unadorned, the-defendant-unlawfully-harmed-me            173, 181 (3d Cir. 1988). As such, the permissible role of
accusation” does not suffice to survive a motion to dismiss.        a plaintiff's opposition brief is merely to explain the “legal
Id. at 678. “[A] plaintiff's obligation to provide the ‘grounds’    theories ... that [ ] find support in the allegations set forth in
of his ‘entitle[ment] to relief’ requires more than labels and      the complaint.” See id.
conclusions, and a formulaic recitation of the elements of
a cause of action will not do.” Twombly, 550 U.S. at 555
                                                                    III. LEGAL ANALYSIS
(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
                                                                      A. Standing
In reviewing a plaintiff's allegations, a district court should
conduct a three-part analysis:


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 4 of 12 PageID: 321
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

In the Complaint, Plaintiffs allege that they have purchased       (holding that plaintiff could assert claim on behalf of class
certain bottles of wine from Defendants, “to name as               even though she lacked standing to assert that claim because
examples only some of the wine that were deceptively               she had standing to assert two other closely related direct
advertised and offered for sale by Defendants and purchased        claims against defendant)). The Supreme Court has counseled
by” each Plaintiff. Compl. ¶¶ 40-42. These wines were sold         that, because the resolution of class certification issues “is
pursuant to the first allegedly fraudulent scheme, wherein         logically antecedent to the existence of any Article III issues,
wines that have no original price because they are sold            it is appropriate to reach them first.” Amchem Prod., Inc. v.
exclusively on WTSO.com are advertised at a fabricated             Windsor, 521 U.S. 591, 612 (1997).
value. Plaintiffs, however, do not specifically allege that
they have personally purchased each wine sold as part of            *4 In addressing whether a plaintiff may assert claims in a
the alleged scheme. Additionally, Plaintiffs have not alleged      putative class action regarding products the plaintiff did not
that they have purchased any wines sold pursuant to the            personally purchase or use, courts in this District generally
second allegedly fraudulent scheme involving inflated or           hold that “the standing issue becomes ripe only in the context
exaggerated prices.                                                of a motion for class certification.” Burke v. Weight Watchers
                                                                   Int'l, Inc., 983 F. Supp. 2d 478, 482 (D.N.J. 2013); accord
Defendants argue that, as a result, Plaintiffs do not have         Luppino v. Mercedes-Benz USA, LLC, 2013 WL 6047556,
standing to bring claims regarding any wines that they did not     at *5–6 (D.N.J. Nov. 12, 2013); Durso, 2013 WL 5947005,
personally purchase. Plaintiffs respond that “this is a question   at *5–6 (finding “dismissal of Plaintiffs' claims related to
for class certification” and that it would be premature to         products Plaintiffs did not purchase or defects Plaintiffs did
resolve the question at the pleadings stage. Pls. Opp. Br. at 15   not suffer would be premature” on motion to dismiss); Stewart
[Docket No. 20].                                                   v. Smart Balance, Inc., 2012 WL 4168584, at *16 (D.N.J.
                                                                   June 26, 2012) (holding that “even though [plaintiffs] do not
Article III of the United States Constitution requires that        have standing to challenge [products they did not purchase]
a plaintiff have standing to bring a suit in federal court.        themselves, dismissal is inappropriate at this stage of the
To establish standing, a plaintiff must show (1) injury in         litigation because whether they may represent a class of
fact, (2) causation, and (3) redressability. Lujan v. Defenders    plaintiffs who do have standing is not before the Court.”).
of Wildlife, 504 U.S. 555, 560–61 (1992); Horvath v.
Keystone Health Plan E., Inc., 333 F.3d 450, 455 (3d Cir.          Additionally, a plaintiff may have standing to assert claims on
2003). Additionally, “[i]t is well settled that ‘to be a class     behalf of putative class members regarding products they did
representative on a particular claim, the plaintiff himself        not personally purchase where (1) the basis of the claims is the
must have a cause of action on that claim.’ ” Monaco v.            same, (2) the products are closely related, and (3) the claims
Mitsubishi Motors Credit of Am., Inc., 34 Fed.Appx. 43,            are against the same defendants. Stewart, 2012 WL 4168584,
45 (3d Cir. 2002) (quoting Zimmerman v. HBO Affiliate              at *15-16 (citing Haas, 526 F.2d at 1088-89). Several courts
Grp., 834 F.2d 1163, 1169 (3d Cir. 1987)). The United              have followed the reasoning set forth in Stewart and Haas.
States Supreme Court, however, has recognized that “there          See, e.g., Bedi v. BMW of N. Am., LLC, 2016 WL 324950, at
is clearly an inherent tension between the issues of standing      *7 (D.N.J. Jan. 27, 2016); Cox v. Chrysler Grp., LLC, 2015
and adequate representation for class certification.” Durso v.     WL 5771400, at *14–15 (D.N.J. Sept. 30, 2015); In re Gerber
Samsung Elecs. Am., Inc., 2013 WL 5947005, at *5–6 (D.N.J.         Probiotic Sales Practices Litig., 2014 WL 5092920, at *4-6
Nov. 6, 2013) (citing Gratz v. Bollinger, 539 U.S. 244, 263        (D.N.J. Oct. 10, 2014) (“by following the same approach this
n. 15 (2003) (“Although we do not resolve here whether such        Court took in Stewart which was based on the Third Circuit's
an inquiry in this case is appropriately addressed under the       ruling in Haas, the Court finds dismissal of Plaintiff's claim,
rubric of standing or adequacy, we note that there is a tension    based upon a failure to name a Plaintiff who personally bought
in our prior cases in this regard.”)).                             one of the products at issue, inappropriate at this stage of
                                                                   the litigation.”); In re L'Oreal Wrinkle Cream Mktg. & Sales
Accordingly, “[i]n the class action context ... traditional        Practices Litig., 2013 WL 6450701, at *4 (D.N.J. Dec. 9,
notions of standing are not completely informative of what         2013); Durso, 2013 WL 5947005, at *5-6; Burke, 983 F.
claims may be asserted.” In re Franklin Mut. Funds Fee             Supp. 2d at 482; see also Marcus v. BMW of N. Am., LLC,
Litig., 388 F. Supp. 2d 451, 461 (D.N.J. 2005) (citing Haas v.     687 F.3d 583, 599 (3d Cir. 2012) (“When a class includes
Pittsburgh Nat'l Bank, 526 F.2d 1083, 1088-89 (3d Cir. 1975)       purchasers of a variety of different products, a named plaintiff



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 5 of 12 PageID: 322
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

that purchases only one type of product satisfies the typicality    *5 Plaintiffs bring both a common law fraud claim and a
requirement if the alleged misrepresentations or omissions         claim under the NJCFA. Under New Jersey Law, “[a] plaintiff
apply uniformly across the different product types.”). The         seeking to recover for fraud must allege five elements:
Court is persuaded by the reasoning of these courts.               (1) material misrepresentation of a presently existing or
                                                                   past fact; (2) knowledge or belief by the defendant of its
As to all of the wines that allegedly are sold only by             falsity; (3) an intention that the other person rely on it;
Defendants and which, therefore, have no actual original price     (4) reasonable reliance thereon by the other person; and (5)
distinct from the sale price, the basis of Plaintiffs' claims      resulting damages.” Williams v. BASF Catalysts LLC, 765
is the same. Plaintiffs allege that Defendants sold several        F.3d 306, 317 (3d Cir. 2014) (quoting Banco Popular N. Am.
wines pursuant to a fraudulent scheme in which Defendants          v. Gandi, 184 N.J. 161, 172-73 (2005)).
advertised that the wines were valued and sold elsewhere at
a certain amount and that the wines were not, in fact, worth       To state a claim under the NJCFA, the Plaintiffs must
or sold at that price. All these products are closely related as   establish three elements: (1) unlawful conduct by the
they are bottles of wine sold by the Defendants that are not       Defendants; (2) an ascertainable loss by Plaintiffs; and (3)
sold elsewhere. Finally, the claims are all asserted against the   a causal relationship between the unlawful conduct and the
same Defendants, regardless of the particular wine.                ascertainable loss. Ciser v. Nestle Waters N. Am. Inc., 596
                                                                   Fed.Appx. 157, 160 (3d Cir. 2015) (citing Zaman v. Felton,
Accordingly, the Court finds that dismissal of any claims          219 N.J. 199, 222 (2014)).
under this theory for lack of standing is inappropriate at this
early stage. It is undisputed that the Plaintiffs have standing    Defendants argue that Plaintiffs' fraud and NJCFA claims
to bring claims regarding the wines with no original price that    must be dismissed for two reasons, which the Court will
they have themselves purchased. Whether Plaintiffs also have       address in turn.
standing to pursue claims regarding other wines is a question
not yet ripe for resolution. The Court will consider this at the
class certification stage, if necessary.
                                                                                      1. Heightened Pleading

Plaintiffs, however, also allege “a separate but equally           First, Defendants contend that Plaintiffs have not complied
deceptive and misleading scheme,” wherein Defendants               with the heightened pleading requirements set forth in Federal
offer wines, which are sold elsewhere, with an inflated or         Rule of Civil Procedure 9(b). Defendants complain that
exaggerated original price. Compl. ¶ 35 (emphasis added).          Plaintiffs only provide examples of the wines that Defendants
According to the language in the Complaint, this is a distinct     allegedly sold pursuant to fraudulent schemes and the wines
basis or theory of liability. Wines sold as part of this scheme    that Plaintiffs have purchased. In Defendants' view, this
cannot be grouped together with those sold in the first            is insufficient to put Defendants on notice of the “precise
scheme. Plaintiffs, however, have not alleged that they have       misconduct” with which they are charged, as required by Rule
purchased any wines sold pursuant to this theory. Therefore,       9(b). See Frederico v. Home Depot, 507 F.3d 188, 200 (3d
as currently pled, Plaintiffs do not have standing to pursue       Cir. 2007). Plaintiffs, in turn, argue that Rule 9(b)'s heightened
claims regarding any wines sold pursuant to this “separate but     pleading requirements are relaxed in circumstances such as
equally deceptive and misleading scheme,” as the allegations       these where the bulk of the facts are within the Defendants'
do not establish that they themselves have purchased any such      sole knowledge or possession. As a result, Plaintiffs claim
wines. Any claims premised on this theory of liability are         they are not required to allege all the wines at issue and that
dismissed without prejudice. The Court, however, will allow        examples suffice at this stage. Pls. Opp. Br. at 7-8.
Plaintiffs to amend their pleadings to cure this deficiency. 2
                                                                   Federal Rule of Civil Procedure 9(b)'s heightened pleading
                                                                   requirement applies to fraud claims as well as NJCFA claims
  B. Failure to State a Claim                                      that sound in fraud. Dewey v. Volkswagen AG, 558 F. Supp.
                                                                   2d 505, 526 (D.N.J. 2008); see also Frederico, 507 F.3d at
     i. Fraud and New Jersey Consumer Fraud Act                    200, 202-03. To satisfy this standard a plaintiff must plead
                                                                   with particularity the circumstances constituting a fraud. Fed.
                                                                   R. Civ. P. 9(b). “[A] plaintiff alleging fraud must state the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 6 of 12 PageID: 323
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

circumstances of the alleged fraud with sufficient particularity   The second type of offering alleged by Plaintiffs is one in
to place the defendant on notice of the ‘precise misconduct        which “WTSO misrepresents the original (or release) price
with which [it is] charged.” Frederico, 507 F.3d at 200            for ‘real’ wines that are sold elsewhere.” Pls. Opp. Br. at 8.
(quoting Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d              The Complaint alleges in detail that, for certain wines, “the
Cir. 2004)). This can be accomplished by pleading “the             true and real ‘Original Price’ is significantly lower than the
date, time and place of the alleged fraud or otherwise             ‘Original Price’ advertised and cited by Defendants.” Compl.
inject[ing] precision or some measure of substantiation into       ¶ 35. Additionally, Plaintiffs provide two examples of wine
a fraud allegation.” Hlista v. Safeguard Properties, LLC, 649      allegedly sold pursuant to this admittedly separate scheme, as
Fed.Appx. 217, 221 (3d Cir. 2016) (quoting Frederico, 507          well as excerpts of Defendants' offers regarding these wines,
F.3d at 200).                                                      and the various prices listed. Compl. ¶ 36.

The “rigid requirements of Rule 9(b) may be relaxed” where         However, as explained above, Plaintiffs do not have standing
“it can be shown that the requisite factual information is         to pursue claims under this theory because they have not
peculiarly within the defendant's knowledge or control.” In        alleged that they purchased either of these two wines or any
re Rockefeller Ctr. Properties, Inc. Sec. Litig., 311 F.3d 198,    other wines allegedly sold with an inflated or exaggerated
216 (3d Cir. 2002) (citing In re Burlington Coat Factory Sec.      original price. See supra Section III.A. at 12-13. This
Litig., 114 F.3d 1410, 1418 (3d Cir. 1997)). Additionally,         deficiency is fatal not only to Plaintiffs' standing to pursue
“courts in this District have held that ‘when the transactions     these claims, but also to Plaintiffs' ability to establish the
are numerous and take place over an extended period of time,       necessary elements of the fraud and NJCFA claims. For
less specificity in pleading fraud is required[.]’ ” S. Broward    this reason, the Court finds that Plaintiffs' fraud and NJCFA
Hosp. Dist. v. MedQuist Inc., 516 F. Supp. 2d 370, 385 (D.N.J.     claims are dismissed without prejudice to the extent the claims
2007) (quoting Kronfield v. First Jersey Nat'l Bank, 638 F.        are premised upon this second scheme involving inflated or
Supp. 1454, 1465 (D.N.J. 1986)). This relaxation, however,         exaggerated original prices. Plaintiffs, however, will have an
is not license for a plaintiff to rely upon boilerplate and        opportunity to amend the pleadings to cure this deficiency. 3
conclusory allegations. Rockefeller, 311 F.3d at 216 (citing
Burlington, 114 F.3d at 1418).

 *6 Plaintiffs explain that they “have alleged two types                       2. Ascertainable Loss and Damages
of offerings. First, WTSO sells wines that are unavailable
                                                                   Defendants next argue that Plaintiffs have not adequately pled
anywhere but at WTSO.com with a fabricated original price
                                                                   an ascertainable loss, as required to establish a claim under
and discount....” Pls. Opp. Br. at 8. As to this alleged
                                                                   the NJCFA, or resulting damages, as required to establish a
scheme, Plaintiffs have sufficiently pled the nature of the
                                                                   fraud claim. Specifically, Defendants argue that “the failure to
alleged fraud or deceptive practice, as required by Rule 9(b).
                                                                   receive a purported discount, even if true, does not constitute
Plaintiffs have alleged that certain wines are sold exclusively
                                                                   an ‘ascertainable loss.’ ” Defs. Br. at 9 [Docket No. 14-2]
by Defendants on WTSO.com and, therefore, do not have an
                                                                   (citing Waldron v. Jos. A. Bank Clothiers, Inc., 2013 U.S. Dist.
“original price” that is distinct from the sale price, contrary
                                                                   LEXIS 189191 (D.N.J. Jan. 28, 2013)).
to Defendants' offers. Compl. ¶¶ 25-33. Additionally, the
Complaint references, as examples, thirty categories of wine
                                                                   “The plain language of the [NJCFA] unmistakably makes a
allegedly sold by Defendants pursuant to this scheme. Compl.
                                                                   claim of ascertainable loss a prerequisite for a private cause
¶¶ 28, 33. As Plaintiffs point out, “[t]he full list of wines at
                                                                   of action.” D'Agostino v. Maldonado, 216 N.J. 168, 185
issue is in the possession of WTSO.” Pls. Opp. Br. At 8. In
                                                                   (2013). An “ascertainable loss” is “either an out-of-pocket
light of this, the Court will relax the “rigid requirements of
                                                                   loss or a demonstration of loss in value that is quantifiable or
Rule 9(b).” In re Rockefeller, 311 F.3d at 216. Accordingly,
                                                                   measureable.” Marcus, 687 F.3d at 606 (quoting Thiedemann
the Court finds that, insofar as Plaintiffs' fraud and NJCFA
                                                                   v. Mercedes-Benz U.S.A., LLC, 183 N.J. 234, 248 (2005)). An
claims are premised upon this first scheme, the claims are pled
                                                                   ascertainable loss is one that is not “hypothetical or illusory.”
with sufficient particularity and comply with the pleading
                                                                   D'Agostino, 216 N.J. at 185. “Put differently, a plaintiff is not
requirements set forth in Rule 9(b).
                                                                   required to show monetary loss, but only that he purchased
                                                                   something and received ‘less than what was promised.’ ”
                                                                   Marcus, 687 F.3d at 606 (quoting Union Ink Co., Inc. v.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 7 of 12 PageID: 324
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

AT&T Corp., 352 N.J. Super. 617, 646 (App. Div. 2002)). The          2014)). Plaintiffs contend that they “have alleged a loss that
NJCFA “does not, however, ‘require that the loss be monetary         can be quantified: the difference between the promised value
[ ] or that it must be pled beyond a reasonable degree of            of the wine and the actual value of the wine.” Id. at 11.
certainty.’ ” Dzielak v. Whirlpool Corp., 26 F. Supp. 3d 304,
335 (D.N.J. 2014) (quoting Arcand v. Brother Int'l Corp., 673        The Court agrees. Under the benefit-of-the-bargain theory,
F. Supp. 2d 282, 300 (D.N.J. 2009)).                                 Plaintiffs are required to show “nothing more than that
                                                                     the consumer was misled into buying a product that was
 *7 “There are at least three recognized theories of                 ultimately worth less to the consumer than the product he
ascertainable loss that may apply to a NJCFA claim.” Truglio         was promised.” Hoffman v. Nutraceutical Corp., 2013 WL
v. Planet Fitness, Inc., 2016 WL 4084030, at *6 (D.N.J. July         2650611, at *2 (D.N.J. June 10, 2013) (quoting Smajlaj,
28, 2016) (quoting Hammer v. Vital Pharm., Inc., 2012 WL             782 F. Supp. 2d at 99; Henderson v. Hertz Corp, 2005
1018842, at *8 (D.N.J. Mar. 26, 2012)). A plaintiff can either       WL 4127090, at *7 (N.J. Super. Ct. App. Div. June 22,
allege an out-of-pocket loss, a demonstration of loss in value,      2006)). Plaintiffs have done so, albeit narrowly. For example,
or a nominal overcharge for which the plaintiffs have not            Plaintiffs have alleged that they were offered a $35 bottle
made a pre-suit demand for a refund. Id. (quoting Hammer,            of 2013 Castlebank Vineyards Vivian's Vineyard Dry Creek
2012 WL 1018842, at *8).                                             Valley Cabernet Sauvignon for the price of $13.99, but
                                                                     that the bottle they received was actually valued at some
Here, Plaintiffs clearly rely upon the loss-in-value theory.         amount less than advertised—namely $13.99, as it is not sold
“Under the loss-in-value theory, also known as the benefit-          anywhere else besides WTSO.com—and that they would not
of-the-bargain theory, a plaintiff must allege that she was          have purchased that bottle if not for the purported discount.
‘misled into buying a product that is ultimately worth               Compl. ¶¶ 25, 43. Plaintiffs also allege that Defendants
less than the product that was promised.’ ” Id. (quoting             offered a $350 bottle of Clarendon Hills Astralis Syrah 2007
Mladenov v. Wegmans Food Mkts., Inc., 124 F. Supp. 3d                for the price of $119.99, but that the bottle was actually valued
360, 375 (D.N.J. 2015)). To adequately plead ascertainable           at $225. Compl. ¶ 36. 4
loss under the benefit-of-the-bargain theory, a plaintiff must
allege “(1) a reasonable belief about the product induced             *8 The Court reiterates that the Plaintiffs are not required
by a misrepresentation; and (2) that the difference in value         to allege that the bottles of wine were defective or deficient.
between the product promised and the one received can be             Rather, the Plaintiffs must allege that the bottles they received
reasonably quantified.” Smajlaj v. Campbell Soup Co., 782 F.         were not the bottles that were promised to them. Plaintiffs
Supp. 2d 84, 99 (D.N.J. 2011). “[T]here is no requirement that       have alleged that the bottles they received were of lesser value
the product actually be defective or deficient in any way other      than the bottles advertised and, therefore, that they did not
than that it is not what was promised.” Id. (internal citations
                                                                     receive the value of the wine promised. 5 Additionally, the
omitted).
                                                                     fact that Defendants dispute the actual value of the various
                                                                     wines does not mean that the Plaintiffs' alleged ascertainable
Defendants contend that, because “Plaintiffs did in fact
                                                                     loss is not quantifiable at a later stage. Discovery will
receive the exact merchandise that they bargained and paid
                                                                     elucidate the amount of the Plaintiffs' alleged ascertainable
for, and have not alleged that the bottles of wine they received
                                                                     loss, if any. Accordingly, the Court finds that, by a slim
were ‘less than what was promised,’ ... Plaintiffs have not
                                                                     margin, Plaintiffs have adequately pled ascertainable loss and
alleged sufficient facts to support a finding of ‘quantifiable or
                                                                     damages for purposes of the NJCFA and fraud claims.
measureable loss’ and thus an ‘ascertainable loss’ necessary
to support [ ] either the NJCFA or common law fraud claims.”
Defs. Br. at 12.
                                                                                         ii. Breach of Contract
Plaintiffs argue that, at this juncture, under the benefit-of-the-
bargain theory, they are required to plead simply that they          To establish a breach of contract claim, the Plaintiffs must
“received something less than or different from what they            allege (1) a contract between the parties; (2) a breach of that
reasonably expected in view of defendant's presentations,”           contract by the Defendants; (3) damages flowing therefrom;
and that they have done so. Pls. Opp. Br. at 10 (citing Dzielak      and (4) that Plaintiffs performed their own contractual
v. Whirlpool, Inc., 2014 WL 2748746, at *20 (D.N.J. June 16,         obligations. Frederico, 507 F.3d at 203; Globe Motor Co. v.
                                                                     Igdalev, 225 N.J. 469, 482 (2016).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 8 of 12 PageID: 325
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913


Defendants contend that Plaintiffs' breach of contract claim
                                                                                        iii. Unjust Enrichment
must be dismissed because Plaintiffs have failed to allege
that Defendants did not perform their obligations under the          “A cause of action for unjust enrichment requires proof that
contracts for sale/purchase of wine and that any alleged             defendants received a benefit and that retention of that benefit
breach resulted in damages.                                          without paying would be unjust.” Ciser, 596 Fed.Appx. at
                                                                     160 (quoting Goldsmith v. Camden Cty. Surrogate's Office,
As to the second element of the claim, Defendants argue that         408 N.J. Super. 376, 382 (App. Div. 2009)). In New Jersey,
“the inescapable reality of this case is that Plaintiffs in fact     “[u]njust enrichment is not an independent theory of liability,
received the exact bottles of wine they ordered from WTSO,           but is the basis for a claim of quasi-contractual liability.”
and whether they allegedly should or should not have been            Id. Furthermore, “[t]he unjust enrichment doctrine requires
sold at a different price is of no legal relevance to a breach       that plaintiff show that it expected remuneration from the
of contract claim.” Defs. Br. at 13. This, however, misses           defendant at the time it performed or conferred a benefit
the point. As the Court explained above in addressing the            on defendant and that the failure of remuneration enriched
fraud and NJCFA claims, Plaintiffs have adequately pled that         defendant beyond its contractual rights.” Amgro, Inc. v.
they did not receive the exact bottles of wine they ordered.         Lincoln Gen. Ins. Co., 361 Fed.Appx. 338, 346 (3d Cir. 2010)
Although the bottles of wine Plaintiffs received may have            (quoting VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554
been, for example, a 2013 Castlebank Vineyards Cabernet              (1994)).
Sauvignon, as advertised, the allegations in the Complaint
establish that the bottles were not valued at the amount             Defendants urge the Court to dismiss the unjust enrichment
advertised. Just because the Plaintiffs allege that they received    claim for two reasons. First, Defendants contend that
the type of wine offered for the price offered does not mean         Plaintiffs have not alleged any retention of benefit without
that they received exactly what was offered. 6                       payment or that they sought remuneration from the
                                                                     Defendants. Second, Defendants argue that the unjust
 *9 The Court recognizes that Defendants disagree with               enrichment claim cannot stand since Plaintiffs have alleged
Plaintiffs' theory of the case and contest the actual value of the   the existence of a valid contract between the parties. In
bottles of wine in question. Again, that is not an argument for      response, Plaintiffs readily admit that the “unjust enrichment
the pleading stage. On a motion to dismiss, the facts as alleged     claim is pleaded in the alternative to their breach of contract
by Plaintiffs must be accepted as true. Read generously,             claim” and state that “[i]f and when WTSO admits that a
those facts establish that Defendants offered certain bottles of     valid contract exists (in its Answer to the Complaint), the
wines, valued at certain amounts, at purportedly discounted          unjust enrichment claim can be dismissed.” Pls. Opp. Br. at
prices, but that the Plaintiffs did not receive what was offered     12-13. Defendants clearly “do[ ] not deny that contracts for
—instead, Plaintiffs received bottles of wine of lower value         the purchase and sale of wine between the parties exist.” Defs.
than advertised. Accordingly, the Court finds that, at this          Br. at 15.
juncture, Plaintiffs have adequately pled a breach of contract
by Defendants.                                                       “[W]here the pleading supports the existence of a valid
                                                                     contract, which has not been called into question, an unjust
As to damages, Defendants contend that Plaintiffs fail to            enrichment claim cannot stand where there is also a breach
allege an out-of-pocket loss or demonstration of loss in             of contract claim.” MZL Capital Holdings, Inc. v. TD Bank,
value as a result of any alleged breach of contract by the           N.A., 2015 WL 4914695, at *9 (D.N.J. Aug. 18, 2015) (citing
Defendants. Plaintiffs recognize that, at this juncture, there       RD Legal Funding, LLC v. Cohen, 2013 WL 4039020, at *9
are factual questions regarding the nature and value of the          (D.N.J. Aug. 7, 2013); Goldsmith, 408 N.J. Super. at 382).
bottles of wine purchased. Pls. Opp. Br. at 12. Yet, as alleged      While pleading in the alternative is permissible, where a
in the Complaint, Plaintiffs received an item of lesser value        plaintiff “concedes that its relationship is governed—in its
than offered. Their damages are the difference in the value          entirety—by a valid and binding contract, Plaintiff has failed
advertised compared with the value received. At this stage,          to state a facially plausible claim of unjust enrichment under
this is sufficient to plead damages.                                 New Jersey law.” RD Legal, 2013 WL 4039020, at *9 (citing
                                                                     Van Orman v. Am. Ins. Co., 680 F.2d 301, 310 (3d Cir. 1982)).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 9 of 12 PageID: 326
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

 *10 The parties readily concede that the relationships            legal right of the consumer or responsibility of the seller.
between the Plaintiffs and the Defendants are governed by          Watkins v. DineEquity, Inc., 591 Fed.Appx. 132, 135 (3d Cir.
contracts for the purchase and sale of wine. Additionally, the     2014) (emphasis added) (citing Bosland v. Warnock Dodge,
parties do not contest the validity of the underlying contracts.   Inc., 396 N.J. Super. 267, 278 (App. Div. 2007)); accord
As such, the Court will grant the Defendants' motion to            Ensey v. Gov't Employers Ins. Co., ––– Fed.Appx. ––––, 2016
dismiss the Plaintiffs' unjust enrichment claim with prejudice.    WL 6407379, at *4 (3d Cir. Oct. 31, 2016) (“To prevail on
                                                                   her TCCWNA claim, [plaintiff] must allege that [defendant]
                                                                   included a provision in its contracts that violates state or
                                                                   federal law.”) (emphasis added).
            iv. New Jersey Truth-in-Consumer
            Contract Warranty and Notice Act
                                                                   The “TCCWNA does not establish consumer rights or
Defendants argue that Plaintiffs' claim under the TCCWNA           seller responsibilities. Rather, the statute bolsters rights and
fails for two reasons. First, Defendants contend that Plaintiffs   responsibilities established by other laws.... The rights and
have not identified a provision that violates a “clearly           responsibilities to be enforced by TCCWNA are drawn from
established legal right” that gives rise to a TCCWNA               other legislation. One such piece of legislation is the CFA.”
violation. Defendants also claim that Plaintiffs are not           Watkins, 591 Fed.Appx. 132, 134 (3d Cir. 2014) (internal
“aggrieved consumers” under the TCCWNA and, therefore,             citations omitted).
do not have a private cause of action under the statute. 7
                                                                   The TCCWNA does not define what constitutes a violation
                                                                   of such a right. The statute's legislative history, however,
The TCCWNA provides in relevant part:
                                                                   provides several examples of the types of provisions that the
                                                                   legislature believed violated clearly established rights:

             No seller, lessor, creditor, lender or
             bailee shall in the course of his
                                                                                Examples of such provisions are those
             business offer to any consumer or
                                                                                that deceptively claim that a seller
             prospective consumer or enter into
                                                                                or lessor is not responsible for any
             any written consumer contract or
                                                                                damages caused to a consumer, even
             give or display any written consumer
                                                                                when such damages are the result
             warranty, notice or sign after the
                                                                                of the seller's or lessor's negligence.
             effective date of this act which
                                                                                These provisions provide that the
             includes any provision that violates
                                                                                consumer assumes all risks and
             any clearly established legal right of a
                                                                                responsibilities, and even agrees to
             consumer or responsibility of a seller,
                                                                                defend, indemnify and hold harmless
             lessor, creditor, lender or bailee as
                                                                                the seller from all liability. Other
             established by State or Federal law
                                                                                provisions claim that a lessor has the
             at the time the offer is made or the
                                                                                right to cancel the consumer contract
             consumer contract is signed or the
                                                                                without cause and to repossess its
             warranty, notice or sign is given or
                                                                                rental equipment from the consumer's
             displayed.
                                                                                premises without liability for trespass.
                                                                                Still other provisions arbitrarily assert
                                                                                the consumer cannot cancel the
N.J.S.A. 56:12-15.
                                                                                contract for any cause without punitive
                                                                                forfeiture of deposits and payment
To set forth a violation of the TCCWNA, a plaintiff must
                                                                                of unfounded damages. Also, the
allege the following elements: (1) plaintiff is a consumer; (2)
                                                                                consumer's rights to due process is
defendant is a seller; (3) the seller offers a consumer contract
                                                                                often denied by deceptive provisions
or gives or displays any written notice or sign; and (4) the
                                                                                by which he allegedly waives his
contract, notice, or sign includes a provision that violates a
                                                                                right to receive legal notices, waives



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 10 of 12 PageID: 327
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

             process of law in the repossession of                 wines were marketed with a ‘fictional, fabricated, or inflated’
             merchandise and waives his rights to                  original price.” Defs. Br. at 23-24. Defendants also challenge
             retain certain property exempted by                   Plaintiffs' ability to satisfy the typicality, predominance, and
             State or Federal law from a creditor's                superiority requirements of Rule 23(b).
             reach.
                                                                   Rule 12(f) provides that “[t]he court may strike from
                                                                   a pleading an insufficient defense or any redundant,
 *11 McGarvey v. Penske Auto Grp., Inc., 486 Fed.Appx.             immaterial, impertinent, or scandalous matter.” “A court has
276, 280 n. 5 (3d Cir. 2012) (quoting Statement, Bill No.          ‘considerable discretion’ in deciding a Rule 12(f) motion.”
A1660, 1981 N.J. Laws, Chapter 454, Assembly No. 1660,             McPeak v. S-L Distribution Co., 2014 WL 4388562, at *3
page 2–3).                                                         (D.N.J. Sept. 5, 2014) (quoting Tonka Corp. v. Rose Art
                                                                   Indus., Inc., 836 F. Supp. 200, 217 (D.N.J. 1993)). Motions
These examples illustrate that the provisions prohibited by the    to strike, however, are “disfavored and usually will be
TCCWNA are those which explicitly contravene established           denied unless ‘the allegations have no possible relation to the
law. The statutory language and history make clear that,           controversy and may cause prejudice to one of the parties, or
through the TCCWNA, the legislature sought to regulate the         if the allegations confuse the issues.’ ” Id. (quoting Eisai Co.
actual terms and provisions included in consumer contracts,        v. Teva Pharm. USA, Inc., 629 F. Supp. 2d 416, 425 (D.N.J.
rather than the conduct of parties, which is already governed      2009) (citing Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609
by other laws, such as the NJCFA or state contract law.            (D.N.J. 2002))).
See Bohus v. Restaurant.com, Inc., 784 F.3d 918, 930 (3d
Cir. 2015) (purpose of TCCWNA is “to prevent deceptive              *12 “In a putative class action suit, a plaintiff is generally
practices in consumer contracts by prohibiting the use of          entitled to discovery information relevant to Rule 23's class
illegal terms or warranties in consumer contracts”) (emphasis      certification requirements.” Id. Accordingly, a court should
added) (quoting Shelton v. Restaurant.com, Inc., 214 N.J. 419,     only grant a motion to strike class allegations “if the
428 (2013)); Watkins, 591 Fed.Appx. at 135 (“A plain reading       inappropriateness of class treatment is evident from the face
of the phrase, ‘which includes any provision,’ indicates that      of the complaint and from incontrovertible facts.” Id. (citing
the New Jersey legislature intended TCCWNA to cover                Landsman & Funk PC v. Skinder-Strauss Assocs., 640 F.3d
only the inclusion of illegal provisions, and not omissions.”)     72, 93 n. 30 (3d Cir. 2011)).
(emphasis added).
                                                                   Plaintiffs argue that Defendants' motion to strike the class
Here, as alleged by Plaintiffs, it is only Defendants' alleged     allegations at this early stage in the litigation is premature.
conduct, namely the failure to provide a bottle with the           The Court agrees. Presumably, as Plaintiffs aver, discovery
advertised original price, which may give rise to liability—not    will establish which wines are part of Defendants' alleged
the contracts' provisions. The inclusion of an original price in   schemes and, therefore, will clarify the scope of the class
the contract does not, by that contract's own terms, violate any   —purchasers of those specific wines. 9 While Defendants'
clearly established legal rights. Accordingly, the Court finds     argument “may ultimately prove persuasive, the Court
that Plaintiffs have not identified any provisions included in     declines to address issues of class certification at the
the contracts for the sale and purchase of wine that violate a     present time. Piece-meal resolution of issues related to the
clearly established legal right. For this reason, the TCCWNA       prerequisites for maintaining a class action do not serve the
claim is dismissed without prejudice. 8                            best interests of the court or parties.” In re Jamster Mktg.
                                                                   Litig., 2009 WL 1456632, at *7 (S.D. Cal. May 22, 2009).

IV. MOTION TO STRIKE CLASS ALLEGATIONS                             Accordingly, this Court will follow the majority of courts in
Defendants argue, in the alternative, that Plaintiffs' class       this District and deny the Defendants' motion to strike the
action allegations should be stricken pursuant to Federal Rule     class allegations without prejudice as premature. See, e.g.,
of Civil Procedure 12(f). Specifically, Defendants contend         Freed v. Metro Mktg. Inc., 2013 WL 5466637, at *3 (D.N.J.
that Plaintiffs' proposed class constitutes “an impermissible      Sept. 30, 2013) (denying motion to strike class allegations as
failsafe class because it requires the Court to make a             premature); Greene v. BMW of N. Am., 2013 WL 5287314,
determination on the merits by deciding which, if any, of the      at *7 (D.N.J. Sept. 17, 2013) (same); Ehrhart v. Synthes



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 11 of 12 PageID: 328
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

(USA), 2007 WL 4591276, at *4-5 (D.N.J. Dec. 28, 2007)               V. CONCLUSION
(denying motion to strike class allegations as premature prior       For the foregoing reasons, the Defendants' Motion to Dismiss
to discovery and motion for class certification, reasoning that      is granted, in part, and denied, in part. Plaintiffs may amend
“dismissal of class allegations at this stage should be done         their pleadings within thirty (30) days of the entry of this
rarely ... the better course is to deny such a motion because        Opinion to cure the deficiencies identified herein, if they
‘the shape and form of a class action evolves only through           choose to do so. The Defendants' alternative Motion to Strike
the process of discovery.’ ”) (quoting Gutierrez v. Johnson &        the class allegations is denied without prejudice to Defendants
Johnson, Inc., 2002 U.S. Dist. LEXIS 15418, at *16,2002 WL           raising the arguments in opposition to a future motion for class
34717245 (D.N.J. 2002)); Myers v. MedQuist, Inc., 2006 WL            certification. An appropriate Order shall issue on this date.
3751210, at *5 (D.N.J. Dec. 20, 2006). Defendants, however,
may raise these challenges and others, if appropriate, at the
class certification stage.                                           All Citations

                                                                     Not Reported in Fed. Supp., 2016 WL 7130913


Footnotes
1      The facts recited herein are derived from the Plaintiffs' Complaint. The Court will and must accept Plaintiffs' well-pled
       allegations as true for purposes of this motion to dismiss. See Bistrian v. Levi, 696 F.3d 352, 358 n. 1 (3d Cir. 2012).
       Additionally, as the Court writes primarily for the parties, it assumes the reader's familiarity with the facts and recites only
       those relevant to the decision herein.
2      Assuming that Plaintiffs are able to cure this defect and have in fact purchased wine with allegedly inflated original
       prices, Plaintiffs will have standing to pursue claims on behalf of the putative class regarding all wines sold pursuant to
       this allegedly fraudulent scheme, for the reasons explained herein. As noted above, the Court will further consider the
       question of standing at the class certification stage, if necessary.
3      In the Complaint, Plaintiffs allege that “the sales price itself, despite Defendants' purported discount, still does not reflect
       a reasonable price” and that certain undisclosed wines “have a lesser value than the price at which they were purchased.”
       Compl. ¶¶ 3, 60. It is unclear whether Plaintiffs claim this is a third fraudulent scheme or whether Plaintiffs seek to pursue
       this theory of liability. See, e.g., Pls. Opp. Br. at 8 (“Plaintiffs have alleged two types of offerings.”) (emphasis added). The
       Complaint contains no allegations regarding any wines that were actually valued at an amount less than the sales price
       or the price paid by Plaintiffs. Moreover, Plaintiffs do not plead that they purchased any wines allegedly valued below
       the price paid. To the extent that Plaintiffs seek to pursue any claims premised upon this purported scheme, Plaintiffs
       have not adequately pled these claims under Rule 12(b)(6), let alone Rule 9(b). Plaintiffs may amend their pleadings to
       address this deficiency, if they so choose.
4      The Court has dismissed claims related to this wine and other wines sold at allegedly inflated prices without prejudice.
       If Plaintiffs choose to amend the Complaint and allege that they purchased this wine, the remaining allegations would
       be sufficient to plead ascertainable loss.
5      Defendants argue that “the failure to receive a purported discount, even if true, does not constitute an ‘ascertainable
       loss,’ ” relying primarily upon Waldron, 2013 U.S. Dist. LEXIS 189191, at *10-11. Defs. Br. at 9. The Court first notes
       that it is not bound by the Waldron decision. Moreover, the decision is distinguishable. The Waldron court held that the
       plaintiffs had failed to adequately plead an ascertainable loss because they “allege[d] only that the ‘ascertainable loss
       suffered by Plaintiffs is the difference between what the regular price actually was and what the discount price should
       have been' yet have failed to provide this Court with even a vague estimate of that figure or facts suggesting one exists.’
       ” 2013 U.S. Dist. LEXIS 189191, at *10. Yet, Plaintiffs in this action have provided the Court with allegations as to the
       actual values of the wines in question, as well as facts suggesting that actual retail prices exist for certain of the wines
       at issue. See, e.g., Compl. ¶¶ 29-36. While Plaintiffs may have oversimplified the matter in stating that “wine is not a
       suit,” the Court recognizes and agrees that “wine is unique in that purchasers rely on the original price,” meaning the
       actual retail value, “and independent reviews to determine the value of a wine.” Pls. Opp. Br. at 11. Plaintiffs did just that
       and, as a result, decided to purchase a purportedly $35 bottle of wine for $13.99. Yet, as alleged, Plaintiffs received a
       bottle of wine valued significantly below $35, i.e. at $13.99. At this stage, this is sufficient to establish a quantifiable and
       ascertainable, as opposed to hypothetical and speculative, loss.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
Case 1:20-cv-03053-RMB-AMD Document 16-21 Filed 07/13/20 Page 12 of 12 PageID: 329
Cannon v. Ashburn Corporation, Not Reported in Fed. Supp. (2016)
2016 WL 7130913

6     The Court reiterates that Plaintiffs' claims premised upon inflated or exaggerated original prices are dismissed without
      prejudice because Plaintiffs have not alleged that they purchased any wines with inflated or exaggerated original prices.
      See supra Section III.A. at 12-13. To the extent that Plaintiffs' breach of contract claim is also premised upon such wines,
      the claims fail for the same reason. The existence of a valid contract between the parties is an essential element of a
      breach of contract claim. Yet, Plaintiffs have not alleged that they entered into a contract with Defendants for the purchase
      of wines that have allegedly inflated original prices.
7     Because the Court finds that Plaintiffs have not pled a provision that violates a clearly established legal right, the Court
      does not reach the issue of whether Plaintiffs are “aggrieved consumers” under the TCCWNA.
8     Based upon the TCCWNA's legislative history and purpose, as well as the limited case law interpreting the statute, it
      appears that Plaintiffs cannot state a viable claim under the TCCWNA. The Court, however, recognizes that Defendants
      only thoroughly addressed this argument in their Reply Brief [Docket No. 22 at 9], to which Plaintiffs did not have an
      opportunity to respond. Therefore, in an abundance of caution, the Plaintiffs will have an opportunity to amend their
      pleadings to set forth a provision that violates a clearly established right, if they choose to pursue this claim.
9     Defendants have expressed concerns that Plaintiffs will seek to engage in a “fishing expedition” that will result in costly
      and overly burdensome discovery obligations for Defendants. See Defs. Reply Br. at 6, 10, 12 n. 8. The Court understands
      Defendants' concerns. The parties are reminded that discovery is limited to “any nonprivileged matter that is relevant
      to any party's claim or defense and proportional to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties' relative access to relevant information, the parties' resources,
      the importance of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The Court encourages the parties to cooperate with one another
      throughout the discovery process.


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
